lo DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “contact switching portion that switches” in claim 16.
Regarding the limitation “contact switching portion that switches” a generic placeholder “contact switching portion” is coupled with functional language “that switches” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “contact switching portion” described in the specification includes a spring,  (page 60, lines 7-12).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 7, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the front-side disposing portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --the front-side retaining portion--.

Claim 7 recites the limitation “the oral appliance according to claim wherein” in lines 1-2.  It is unclear according to which claim the oral appliance is.  For the purposes of examination the limitation will be interpreted as --the oral appliance according to claim 1--.
Claim 8 recites the limitation “the oral appliance according to claim wherein” in lines 1-2.  It is unclear according to which claim the oral appliance is.  For the purposes of examination the limitation will be interpreted as --the oral appliance according to claim 1--.
Claim 9 recites the limitation “wide width” in lines 2-3 and 6-7. It is unclear what width would constitute a “wide width”.  For the purposes of examination the limitation will be interpreted as--so as to have a width in the left-right direction--.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-4, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelissen (US 2008/0072915).
Regarding claim 1, Nelissen discloses an oral appliance (Fig. 1), comprising: one pair of an upper-jaw oral appliance 1 (shaped part 1, [0038], see annotated Fig. 4 below) 

    PNG
    media_image1.png
    486
    784
    media_image1.png
    Greyscale

and a lower-jaw oral appliance 2 (shaped part 2, [0038]) facing each other (Fig. 1); a male screw 6 (adjusting screw 6, [0044], annotated Fig. 4 above); a female screw 7 (threaded passage 7, [0044], annotated Fig. 4); a front-side retaining portion 14, 15, 16 (connecting piece 14, telescopically acting tubes 15, 16, Fig. 1, [0043], [0044]) that is disposed on one oral appliance out of the upper-jaw oral appliance and the lower-jaw oral appliance (telescopically extending tubes 16 [part of front-side retaining portion] are disposed on upper jaw appliance, see Fig. 2 and annotated Fig. 4) and retains the male screw 6 or the female screw  ([0044], annotated Fig. 4); and a rear-side retaining portion 8, 9 (side element 8 and guide element 9, Fig. 1, annotated Fig. 4) that is disposed on another oral appliance out of the upper- jaw oral appliance and the lower-jaw oral appliance (female screw 7 disposed on rear-side retaining portion 8,9, see Fig. 1 
Regarding claim 2, Nelissen discloses the invention as described above and further discloses wherein the front-side disposing portion is disposed on a dentition surface of the one oral appliance or behind the dentition surface (telescopically extending tubes 16 [part of front-side retaining portion] are disposed on a dentition surface of the one oral appliance; Applicant’s specification page 8, lines 22-23 defines a dentition surface as “a surface equivalent to the front surface of the teeth of the user wearing the oral appliance”; tubes 16 disposed on a surface equivalent to the front surface of teeth, see Fig. 1)
Regarding claim 3, Nelissen discloses the invention as described above and further discloses wherein the rear-side retaining portion 8, 9 comprises: a protruding portion protruding to a tongue portion side (see annotated Fig. 1 below which shows a protruding portion [extending downwardly from threaded passage 7] protruding to where a tongue portion side would be); 

    PNG
    media_image2.png
    509
    627
    media_image2.png
    Greyscale

and a rear-side facing portion that is disposed behind a dentition by the protruding portion (annotated Fig. 1 shows a portion of rear-side retaining portion 8, 9 that is disposed behind a dentition by the protruding portion), and retains the female screw or the male screw by facing the front-side retaining portion (annotated Fig. 1).
	Regarding claim 4, Nelissen discloses the invention as described above and further discloses the front-side retaining portion retains the male screw 6 or the female screw such that the male screw or the female screw is displaceable or turnable in a left-right direction ([0044]); and the rear-side retaining portion retains the female screw 7 or the male screw such that the female screw or the male screw is displaceable or turnable in the left-right direction ([0044]; the screw 6 [male screw] is tightened thus it follows that it is turnable in the left-right direction).

	Regarding claim 7, Nelissen discloses the invention as described above and further discloses wherein: the front-side retaining portion 14, 15, 16 comprises a retaining hole ([0044]) formed so as to have a wide width in the left-right direction (Fig. 2 shows screw head 11 through a hole [not seen], [0044]; the hole has a wide width in the left-right direction); the male screw 6 or the female screw is retained by the front-side retaining portion so as to be displaceable in the left-right direction ([0044]) by being inserted through the retaining hole; and the male screw is allowed to be displaced or turn in the left-right direction ([0044]).
	Regarding claim 9, Nelissen discloses the invention as described above and further discloses wherein: the front-side retaining portion 14, 15, 16 comprises an opening portion formed so as to have a wide width in the left-right direction ([0044]); the male screw 6 or the female screw is retained by the front-side retaining portion by being inserted in the opening portion ([0044]); the rear-side retaining portion 8, 9 comprises an opening portion formed so as to have a wide width in the left-right direction ([0044]); the female screw or the male screw is retained by the rear-side retaining portion by being inserted in the opening portion ([0044]); and the male screw is allowed to be displaced in the left-right direction ([0044]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelissen (US 2008/0072915) in view of Woo (US 6012920).
Regarding claim 5, Nelissen discloses the invention as described above and further discloses the female screw or the male screw is retained by the rear-side retaining portion (Fig. 1, [0044]) and the male screw is allowed to turn in the left-right direction ([0044]).
Nelissen does not disclose rear-side retaining portion comprises a turn member that turns in the left-right direction; the female screw or the male screw is retained by the rear-side retaining portion such that the female screw or the male screw is fixed to the turn member and is turnable in the left-right direction.
Woo teaches an analogous oral appliance 6 (appliance 6) having an analogous rear-side retaining portion 10b, 60  (lower housing 10b, col. 3, lines 34-44, collar 60, col. 5, lines 5-24) having a turn member 20, 28, 30, 32 (pin 20, flattened portion 28, opposed projecting shoulders 30, eye 32, col. 3, Iine 53 – col. 4, line 9)  that turns in the left-right direction (col. 4, lines 38-47) and an analogous male screw 50 (anterior adjusting screw 50) the female screw or the male screw is retained by the rear-side retaining portion (col. 4, lines 38-41; col. 5, lines 5 -24) such that the female screw or the male screw is fixed to the turn member (col. 4, lines 38-41)and is turnable in the left-right direction (col. 5, lines 5-24; col. 5, lines 33-54).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the rear-side retaining portion of the oral appliance of Nelissen comprises a turn member that turns in the left-right direction and that the female screw or the male screw that is retained by the rear-side retaining portion of the oral appliance of Nelissen is retained such that the female screw or the male screw is fixed to the turn 
Regarding claim 6, Nelissen in view of Woo discloses the invention as described above and further discloses the turn member comprises: a turn retaining portion 28, 32 that retains the female screw or the male screw (Woo, col. 4, lines 38-41); and a stopper 30  (shoulders 30, Woo, col. 3, line 63 – col. 4, line 9) that fixes a position of the turn retaining portion such that the turn retaining portion is turnable (Woo, col. 3, line 63 – col. 4, line 9).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelissen (US 2008/0072915) in in view of Urbano (US 2012/0199136).
Regarding claim 8, Nelissen discloses the invention as described above and further discloses the male screw 6 or the female screw is retained by the front-side retaining portion 14, 15, 16 ([0044]); and the male screw is allowed to be displaced or turn in the left-right direction ([0044]).
Nelissen in a first embodiment of Figs. 1-4 does not disclose the front-side retaining portion comprises a sliding member that is displaced in the left-right direction; a position of the male screw or the female screw is fixed with respect to the sliding member.
Urbano teaches an analogous oral appliance (Fig. 1) having an analogous pair of an upper-jaw oral appliance 6 (upper plate 6, [0072])  and a lower-jaw oral appliance 16 (lower plate 16, [0072]) facing each other and an analogous front-side retaining portion 2, 3, 13 (cylindrical sheath 2 having upper displacement ring 3, [0072]; lower bar 13, [0073]) that is disposed on the upper-jaw oral appliance ([0072]) the front-side retaining portion comprises a 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the front-side retaining portion of the oral appliance of Nelissen where the male screw  or the female screw is retained by the front-side retaining portion; and the male screw is allowed to be displaced or turn in the left-right direction, comprises a sliding member that is displaced in the left-right direction; a position of the male screw or the female screw is fixed with respect to the sliding member, as taught by Urbano, in order to provide an improved oral appliance which is able to position the apparatus laterally per user’s needs.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelissen (US 2008/0072915) in in view of Danielian (US 2013/0125902).
Regarding Claim 10, Nelissen discloses the invention as described above.
Nelissen does not disclose wherein the rear-side retaining portion comprises a pressing down portion that presses down a tongue portion of a user when a mouth is closed.
Danielian teaches an analogous oral appliance 100 ([0053]) comprising an analogous rear-side retaining portion 110, 112, 122 (spine 110, retention portion 122, tongue depressor 112, [0056], [0053]) which comprises a pressing down portion 122 that presses down on a tongue portion of a user when a mouth is closed (tongue depressor 122 presses down on a tongue portion of a user when a mouth is closed, [0056], [0051]). 
.
Claim 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelissen (US 2008/0072915) in in view of Hess (US 2017/0268561).
Regarding claim 11, Nelissen discloses the invention as described above and further discloses rotation of the male screw with respect to the female screw with respect to an axial direction ([0044], Fig. 1).
Nelissen does not disclose a stopper that regulates rotation of the male screw with respect to the female screw with respect to an axial direction.
Hess teaches an analogous male screw 114, 116, 124, 110  (thread tubing 114, conduit nut member 116, collar 110, male threaded portion 124,[0032], [0033], Fig. 1)  and an analogous female screw 126 (female threaded portion 126 of fitting body 122, [0033], [0054], Fig. 11) of an analogous front-side retaining portion 106, 104, 122, 158, 160 (lock member 106, [0034], lock washer 104, [0034],fitting body 122, [0054], Fig. 11, [0033]; radially-extending teeth 160, ring-ring shaped annular body 158, [0039]) and a stopper 158, 160 that regulates rotation of the analogous male screw with respect to the analogous female screw with respect to an axial direction ([0049],[0052]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the oral appliance of Nelissen having rotation of the 
Regarding claim 12, Nelissen in view of Hess discloses the invention as described above and further discloses wherein the stopper intermittently regulates the rotation of the male screw in accordance with the rotation of the male screw (teeth 160  [stopper] are arranged in a circumferential direction at regular intervals, see Hess Fig. 7 where teeth are seen on one side of body 158 at two regular intervals [see spaces between teeth at regular intervals], Hess, [0042]). 
Regarding claim 15, Nelissen in view of Hess discloses the invention as described above and further discloses wherein the stopper comprises: an elastic a member that biases the male screw in a direction away from the female screw (annular body 158 of lock member 160 having teeth 158 is resilient, Hess, [0040]; [0042]); and a locking member 150 (spring finger 150, that regulates displacement of the male screw in the direction away from the female screw (Hess, [0049]-[0051]; finger 150 regulates displacement of the male screw in a tightening and loosening direction and thus regulates displacement of the male screw in the direction away from the female screw [loosening direction]).
Claims 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelissen (US 2008/0072915) in in view of Hess (US 2017/0268561) and in further view of Lee (US 2011/0274514).

Nelissen in view of Hess does not disclose that the male screw comprises a rotation regulating portion comprising a recessed portion on an outer periphery of the rotation regulating portion.
Lee teaches an analogous male screw 100, 300, 320  (bolt 100 [0005], washer 300, protrusions 320, [0033], [0035]) Fig. 2a, Fig. 5)  and an analogous female screw 200 (nut, 200, [0034]), the analogous male screw having a rotation regulating portion (outside portion of bolt 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the male screw of the oral appliance of Nelissen in view of Hess comprises a rotation regulating portion comprising a recessed portion on an outer periphery of the rotation regulating portion, as taught by Lee, in order to provide an improved oral appliance that has an alternative configuration for engaging a stopper.
Regarding claim 14, Nelissen in view of Hess discloses the invention as described above and further discloses wherein the front-side retaining portion or the rear-side retaining portion comprises a rotation regulating portion comprising a recessed portion on an inner periphery of the rotation regulating portion 104 (lock washer 104, Hess [0032], see Hess, Fig. 1 where notches 180 [recessed portion] is on an inner periphery of the circumferential wall 192 of lock washer 104 [locking member]) and the stopper is an elastic member ((annular body 158 of lock member 160 having teeth 158 is resilient,  Hess [0040]) that intermittently engages with the recessed portion by the rotation of the male screw (teeth 160 [stopper] are arranged in a circumferential direction at regular intervals, see Hess Fig. 7 where teeth are seen on one side of body 158 at two regular intervals [see spaces between teeth at regular intervals], Hess, [0042]; thus the stopper intermittently engages with the recessed portion by the rotation of the male screw, Hess, [0042]).

Lee teaches an analogous male screw 100, 300, 320  (bolt 100 [0005], washer 300, protrusions 320, [0033], [0035]) Fig. 2a, Fig. 5)  and an analogous female screw 200 (nut, 200, [0034]) having an analogous recessed portion 210 (portion between ramp 211 and surfaces 212, 213, [0053], [0054]) and an analogous stopper 300, 320 where the stopper is retained by the male screw (Fig. 5, [0034]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the stopper of the oral appliance of the combination of Nelissen in view of Hess, is retained by the screw, as taught by Lee, in order to provide an improved oral appliance that has an alternative stopper configuration as needed.
Regarding claim 16, Nelissen in view of Hess discloses the invention as described above and further discloses wherein the stopper comprises: a locking piece 160; a protruding locking portion 180 that is formed so as to protrude from an inner periphery of the front-side retaining portion (see Hess, Fig. 8) or the rear-side retaining portion, and regulates the rotation of the male screw by being engaged with the locking piece (Hess, [0042]); a contact switching portion 150 (spring fingers 150, [Hess, 0049]-[0052]) that switches between a state in which the locking piece and the protruding locking portion are engaged with each other and the rotation of the male screw is regulated (Hess, [0049]), and a state in which the locking piece and the protruding locking portion are not engaged with each other and the rotation of the male screw is not regulated (Hess, [0052]).

Lee teaches an analogous male screw 100 (bolt 100 [0005)], and an analogous female screw 200 (nut, 200, [0034]) having an analogous recessed portion 210 (portion between ramp 211 and surfaces 212, 213, [0053], [0054]) and an analogous stopper 300, 320 (washer 300, protrusions 320, [0033], [0035], Fig. 2a, Fig. 5) that comprises an analogous locking piece 320 formed so as to protrude from the male screw  (see Fig. 5 where locking piece 320 protrudes from screw 100, [0034]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the locking member of the oral appliance of the combination of Nelissen in view of Hess, is formed so as to protrude from the male screw, as taught by Lee, in order to provide an improved oral appliance that has an alternative stopper configuration as needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./             Examiner, Art Unit 3786                     

/ALIREZA NIA/             Supervisory Patent Examiner, Art Unit 3786